DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5-15, filed 3/14/2022, with respect to claims 1-9 have been fully considered and are persuasive.  The rejection of claims 1-9 has been withdrawn. 
Allowable Subject Matter
Claims 1-9 allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is currently in condition for allowance. While the prior art of record, Ichikawa and Hosotani in particular, disclose similar systems for transferring electrical power to an electrical load, the prior art fails to appropriately teach or suggest the claimed structural requirements including the respective electrical branches and associated components placed along such branches. It appears the claimed configuration of the system is directed towards a non-obvious improvement over the prior art of record. For these reasons, inter alia, independent claim 1 is believed to be in condition for allowance. Claim 1, the sole independent claim, is presented below.
Claim 1:     A system for transferring electrical power to an electrical load, comprising:      a direct electrical voltage source, and      at least one wave generator adapted for converting the direct electric voltage into voltage waves to be transmitted to the electrical load, said wave generator comprising a first input terminal and a second input terminal, which are connected to the direct electrical voltage source so that a substantially constant voltage difference is applied between them,      wherein said wave generator comprises at least:      an active switch provided with two connection terminals and adapted for being controlled by an electric control signal between a saturation condition, in which it allows the passage of electrical current between said connection terminals, and a prevention condition, in which it prevents said passage of electrical current, and      a resonant circuit tuned to reduce the electrical power applied to said active switch in the moments in which said active switch switches from the saturation condition to the prevention condition and vice-versa,      wherein said resonant circuit comprises at least:      a central electrical node to which a first connection terminal of the active switch is connected, the second connection terminal of the active switch being connected to the second input terminal,      a first electrical branch extending between said central electrical node and the first input terminal,      a second electrical branch extending between said central electrical node and the first input terminal or between said central electrical node and a further terminal connected to a reference voltage,      a resonance inductance arranged on the first electrical branch, and a resonance capacity arranged on the second electrical branch,      wherein the electrical load is connected to the first electrical branch of the resonant circuit, so that said first electrical branch is adapted for absorbing active electrical energy by virtue of the electrical load connected to it, wherein the electrical load is arranged in a secondary circuit, which is galvanically insulated from the first electrical branch to which it is electrically connected through inductive coupling.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705. The examiner can normally be reached 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        

/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836